DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 09/02/2021.
Claims 21, 28, and 35 have been amended.
Claims 21-32 and 34-41 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/02/2021 with respect to the rejections under 35 USC § 103 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 21, 23-28, 30-32, and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Arsovski et al. (US 2010/0228861 A1) in view of Kolin et al. (US 2012/0005344 A1) in further view of Wood et al. (“CloudNet: Dynamic Pooling of Cloud Resources by Live WAN Migration of Virtual Machines”) in further view of Yamazaki et al. (US 2014/0201554 A1) in further view of Patwardhan et al. (US 8,910,160 B1) in further view of McCloy (US 2013/0007734 A1).

Claims 21, 28, 35, and 36:
Arsovski discloses the limitations as shown in the following rejections:
A system (Global Workload Assignment Engine (GWAE)) for relocating [workloads/jobs] in anticipation of adverse events, said system comprising: a memory area associated with a computing device…a processor (see at least ¶0031, 0040, 0101 FIG. 1 and 2).
storing an inventory of [workloads/jobs]  in a…datacenter (server farm)…aggregate location information (geographical locations) for a plurality of hosts (servers/nodes) in the…datacenter, the hosts executing a plurality of the [workloads/jobs] (see at least ¶0005, 0035, 0040-0041, 0055-0056, 0076; FIG. 5). Server/node geographical location information has inherently been collected in order to perform the described workload assignment processing such as identifying nodes affected by geographical events. Limitation and virtualization aspects further discussed in view of Kolin and Yamazaki below.
receive event data (e.g. weather forecasts) comprising a description of potential adverse events (see at least ¶0035, 0055, 0056). Exemplary quotation: 
“Each forecast may contain watches and warnings for severe weather events which may affect the ability to process one or more workloads or deliver power to a server farm along with the event type, probability of the event, and time frame for the event.”


compare the aggregated location information with the received event data to identify a first host anticipated to be affected (at risk node that may be disrupted/affected) by the potential adverse events; identify a second host (alternate/non-compromised processing node) that is anticipated to be not affected by the potential adverse events; compare the identified first host anticipated to be affected by the potential adverse events with the [workloads on servers anticipated to be affected] to identify [workloads] anticipated to be affected by the potential adverse events…migrate (move/reassign) one or more [workloads] of the [workloads] identified anticipated to be affected by the potential adverse events from the identified first host to the identified second host…(see at least ¶0035, 0055-0057). 
As shown above, Arsovski identifies which physical server machines/nodes (hosts) are in a location affected by a potentially disruptive environmental event; thus Arsovski has implicitly collected/aggregated physical location information for the plurality of hosts in order to operate in the manner described, but does not explicitly describe the collection process for the host location information or the physical topology of the server nodes and accordingly does not specifically disclose the location information associated with a plurality of racks in which the hosts are installed. Further, Arsovski is generally silent as to the nature of the workloads and does not specifically disclose they are VMs operating in a virtualized datacenter. 
Kolin, however, provides a detailed description of systems and methods “for managing physical and virtual inventory in a data center” (Abstract) including storing an inventory of VMs in a virtualized datacenter…aggregate (collect/track) location information for a plurality of hosts (“blades”/hosts) in the virtualized datacenter, the hosts executing a plurality of the VMs, the location information associated with a plurality of racks (“smart racks”) in which the hosts are installed in at least ¶0010, 0029, 0040-0041, 0043. Exemplary quotation: 



Kolin additionally discloses identify a first host anticipated to be and a second host that is anticipated to be not affected by…adverse events such as flooding or a maintenance shutdown in ¶0045 and 0047; and discloses comparing the identified first host anticipated to be affected by the…adverse events with the inventory of VMs stored in the memory area to identify VMs anticipated to be affected by the…adverse events and migrating one or more VMs of the identified VMs anticipated to be affected by the potential adverse events from the identified first host to the identified (destination) second host in ¶0013, 0045, 0048.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Arsovski’s server farms and GWAE to employ Kolin’s VM-based workloads executed rack-installed hosts and rack-based location tracking to maximize physical space utilization and increase the efficiency of the hardware’s utilization and the inventory location tracking and management (Kolin ¶0003-0004, 0007, 0009); or alternatively, it would have been obvious to extend the VM migration procedure of Kolin that responds to observed adverse events to consider forecasted/potential adverse events as taught by Arsovski to avoid loss of work and increase processing reliability (Arsovski ¶0040, 0033, 0035-0037).


do not specifically disclose controlling storage migration based on a determination as to whether the servers/nodes access shared storage as part of migrating the identified VMs anticipated to be affected by the potential adverse events.
Wood, however, discloses (pg. 121, Abstract and § 1, para. 1-3) the CloudNet system for controlling the migration of VM workloads between servers of virtualized cloud sites, analogous to the GWAE of Arsovski/Kolin. Wood further describes (pg. 123-125, § 2.3, 3, 3.1.2) that CloudNet supports VM migration in both shared-storage and shared-nothing architectures, wherein VM storage/disk state is not migrated when storage is shared but is migrated otherwise, and accordingly discloses migrating the VMs from the identified first (source) host to the identified second (destination) host without migrating the shared storage upon determining that the first host and the second host access a shared storage; and 2migrate the one or more VMs from the identified first host to the identified second host and migrate storage (VM storage/disk state) associated with the identified first host to the identified second host upon determining that the first host and the second host do not access the shared storage. Exemplary quotations:
“CloudNet uses these steps to live migrate each VM:
Step 1: Establish virtual connectivity between VCP endpoints.
Step 2: If storage is not shared, transfer all disk state.
Step 3: Transfer the memory state of the VM to a server in the destination data center as it continues running without interruption.
Step 4: Once the disk and memory state have been transferred, briefly pause the VM for the final transition of memory and processor state to the destination host.” (pg. 123-124, § 3)

“CloudNet supports either shared disk state or a replicated system that allows storage to be migrated with the VM. If we have a “shared nothing” architecture where VM storage must be migrated along with the VM memory state, CloudNet uses the DRBD disk replication system to migrate storage to the destination data center” (pg. 124, § 3.1.2)

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the migration process of Arsovski’s GWAE in accordance with that of Wood’s CloudNet because “CloudNet is optimized to minimize the amount of data transferred and lowers both total migration time and application-experienced downtime” (Wood pg. 132, § 6); and more generally, it would have been obvious to migrate the VM’s entire state, including its storage/disk, upon determining that the first host and the second host do not access the shared storage so that the VM can function at the destination; and would have been obvious to migrate the VM without its storage/disk state upon determining that the first host and the second host access a shared storage since it is well-understood that “a shared file system for VM disks, eliminate[es] the need to migrate disk state between hosts” (pg. 124, § 3.1.2) thus preventing unnecessary network overhead.
Arsovski further discloses “GWAE may monitor the server farm 40 and workload status 48, FIG. 2, and communicate with the submitter and executor to facilitate any checkpoints or workload moves” (¶0054) and an auction based dispatching method (¶0071), either of which arguably inherently includes notifying the destination host of the incoming workload. Arsovski also discloses “Job Priority database keeps track of the real time individual jobs being processed by each SF and the priority of jobs under each SF” (¶0063) which implies the information would be updated to reflect migrated jobs/workloads. See also Kolin d¶0009-0010 disclosing: “tracking physical locations of the plurality of hosts and the plurality of virtual machines in the data center and a smart rack for housing a plurality of hosts”, which implies obtaining updated location information as VMs migrate,. But Arsovski/Kolin/Wood do not explicitly disclose notify the identified second host of an impending migration of the identified VMs and/or obtain updated location information from the one or more VMs migrated to the identified second host; and confirm successful migration of the one or more VMs migrated to the identified second host upon receiving the updated location information, so Examiner additionally refers to Yamazaki.
Yamazaki discloses (¶0036-0038) an analogous system and method for migrating VM guests amongst physical VM hosts including identifying a first/source VM host anticipated to be affected by a shutdown/power savings event and a second target/destination VM host that is not to be powered off using an inventory of VMs in a virtualized datacenter including location information for a plurality of hosts (VM hosts) in FIG. 1, 4-7, ¶0050: “VM guest management DB 12c stores therein information relating to a VM guest that operates in the system…"host ID" represents an identifier of a VM host on which the VM guest operates.” Yamazaki’s migration further includes (¶0093-0095) communicating with the destination to secure memory resources and receive migration readiness/availability from the destination thus notifying the identified destination VM host of an impending migration of the identified VMs, and further discloses obtaining updated location information (e.g. migration result, information indicating which VM host ID the VM guest ID is moved to/executing on)  from the one or more VMs migrated to the identified second host; and confirm successful migration (migrated VMs are operating normally at destination host) of the one or more VMs migrated to the identified second host upon receiving the updated location information in at least ¶0054-0055, 0062-0063, 0095-0096, 0102. See also ¶0129-0132 disclosing using the “success history” of a VM’s prior migrations to select a migration destination for the VM. Exemplary quotations:
“the result management DB 12e stores therein…"status" represents a success or a failure of movement (¶0054)…the movement control unit 17 receives a movement result from the VM host serving as the destination and stores the movement result in the result management DB...The movement control unit 17 then stores the movement date and time and the status in the result management DB 12e in a manner associated with the guest ID "vm_guestB" and the target ID vm_hostC (¶0062)…updates an existing record in the VM guest management DB 12c, for example. Thus, the movement control unit 17 maintains the latest information indicating which VM host the VM guest is moved to. If the "vm_guestB" is moved from the "vm_hostB" to the "vm_hostC", for example, the movement control unit…generates a record corresponding to the pair of the "vm_guestB" and the "vm_hostC" in the VM guest management DB 12c” (¶0063).

“The movement control unit 17 acquires whether the VM guest thus moved is operating normally from the VM host serving as the destination (¶0095)…If the VM guest thus moved is operating normally…the movement succeeds, the movement control unit 17 updates the "host ID" associated with the guest ID…generates a new record in which the guest ID to be moved and the host ID serving as the destination are associated with each other (¶0096)…If the VM guest performs processing using a processor in the destination or if the VM guest accesses a storage or the like, the movement control unit 17 determines that the VM guest is operating normally” (¶0102).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine Arsovski/Kolin/Wood’s migration method with that of Yamazaki to improve the effectiveness of the operation to select a destination host (Yamazaki ¶0007, 0039, 0069-0076).
Regarding the limitation obtaining updated location information from the one or more VMs migrated, as noted above, Yamazaki discloses “receives a movement result from the VM host serving as the destination and stores the movement result (¶0062)…acquires whether the VM guest thus moved is operating normally from the VM host serving as the destination” (¶0095) where in response to detecting that “the VM guest performs processing using a processor in the destination or if the VM guest accesses a storage or the like, the movement control unit 17 determines that the VM guest is operating normally” (¶0102). The processor/storage interactions of the VM guest is arguably information “from” the VM and Yamazaki thus appears to disclose the limitation under the BRI in view of AppSpec. But since Yamazaki does not elaborate the interactions with the host to acquire the information, Examiner additionally refers to Patwardhan who explicitly delineates the potential sources for such post VM migration success/location information in at least col. 7, li. 21-34 (emphasis added):


one of the VMs, and/or a software component. The source of this indication can depend on the embodiment(s) and/or the type of virtualization software (e.g., LPAR, hypervisor, etc.) being used by the nodes in the distributed system. This indication can indicate that VM 306(1) is successfully migrated from node 302(1) to node 302(2). In one embodiment, this indication can indicate that VM 306(1) is no longer hosted by node 302(1), and instead this migrated VM is hosted, as VM 310, by node 302(2).”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Arsovski/Kolin/Wood/Yamazaki to receive the information from the destination host via the migrated VM as taught by Patwardhan as it represents a selection from a finite number of predictable solutions with a reasonable expectation of success.
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardhan does not specifically disclose obtaining location information for a plurality of hosts from a respective hypervisor executed by respective ones of the hosts in the virtualized datacenter.
McCloy, however, discloses methods to obtain location information for hosts (¶0055, 0060, 0063) via respective hypervisors executed thereby (¶0056-0059, 0063). Exemplary quotations: 
“GPS units 470 and 472 are located in close proximity to and/or otherwise may form part of respective hosts 410 and 412 to enable hypervisors 430 and 432 to acquire the geophysical location data from the respective GPS units 470 and 472 to derive and/or otherwise determine a geophysical location of hosts 410 and 412 (¶0056)…the source host may request the geophysical location from the target host before migration to clear the geophysical policy of the virtual machine to be migrated” (¶0060).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Arsovski/Kolin/Wood/Yamazaki/Patwardhan to obtain location information for hosts via respective hypervisors executed thereby as taught by McCloy to ensure VM geophysical 

Claims 23, 30, and 37:
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardha/McCloy discloses the limitations as shown in the rejections above. Arsovski discloses receive event data by receiving at least one of a weather forecast, an upcoming scheduled maintenance event, or a scheduled test event in at least ¶0035, 0055. See also Kolin ¶0045, 0048.

Claim 24, 31, and 38:
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardha/McCloy discloses the limitations as shown in the rejections above. Furthermore, Yamazaki discloses confirm successful migration of the one or more VMs migrated to the identified second host upon receiving the updated location information in at least ¶0054, 0062, 0096, 0102.

Claim 25, 32, and 39:
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardha/McCloy discloses the limitations as shown in the rejections above. Furthermore, Arsovski discloses power down other VMs anticipated to be affected by the adverse event after migrating the other VMs to the other hosts in at least Arsovski ¶0053 0056, 0062-0063 (under interpretation power down performed at destination) disclosing executing workloads to completion and migrating workloads to conserve energy. See further Kolin 

Claim 26, 27, 34, 40 and 41:
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardha/McCloy discloses the limitations as shown in the rejections above. Furthermore, Arsovski discloses the inventory stored in the memory area comprises cloud zones (i.e. region/geographic zone) each storing one or more of the VMs…wherein the event data adversely affects a first one of the cloud zones, and wherein the processor is programmed to migrate one or more of the VMs anticipated to be affected by the adverse events from the first one of the cloud zones to a second one of the cloud zones in at least ¶0005, 0024, 0040, 0056. See also Kolin ¶0046 disclosing the inventory stored in the memory area comprises cloud zones (network fencing regions) each storing one or more of the VMs.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Arsovski in view of Kolin in further view of Wood in further view of Yamazaki in further view of Patwardhan in further view of McCloy in further view of Ichikawa et al. (US 2010/0325634 A1).

Claims 22 and 29:
The combination of Arsovski/Kolin/Wood/Yamazaki/Patwardha/McCloy discloses the limitations as shown in the rejections above. The combination of Arsovski/Kolin/Wood/Yamazaki does not specifically disclose prioritize one VM of the one or more VMs for migration from the first host to the second host based on a service level agreement with a user.
Ichikawa, however, discloses a migration method, analogous to that of Arsovski/Kolin/Wood/ Yamazaki, wherein virtual servers (VMs) to be migrated are prioritized in accordance with SLA information and then migrated in priority order as described in at least FIG. 18, 21 and ¶0010, 0099, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the migration process of Arsovski/Kolin/Wood/Yamazaki/Patwardhan/McCloy to determine the migration order of the VMs as taught by Ichikawa in order to improve the availability of the system ¶0013, 0077, 0102.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“A WAN-Optimized Live Storage Migration Mechanism toward Virtual Machine Evacuation upon Severe Disasters” consider live migration of virtual machines (VMs) as an enabling technology to evacuate virtualized IT systems to safe locations.
Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/09/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196